DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 06/29/21.  Claims 1-20 are still pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 10, 13, 16 and 19 recite limitations which appear to require the instant claims to carry out method steps (ie. accessing, determining, updating, performing, etc.); meanwhile, the parent claims from which these claims depend upon are directed to various elements configured to perform the claimed functions (ie. a non-transitory computer readable storage medium, a system having a processor and memory).  Thus, Examiner respectfully submits that the instant claims render the overall claim scope indefinite in that they would appear to direct the claims as a whole to encompass at least two separate statutory categories of invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creighton et al. (2016/0321751).
Claim 1:  Creighton et al. discloses a computer-implemented method comprising:
receiving a request message from a requesting computing system, wherein
the request message comprises one or more action items(trader’s order instructions) [page 3, paragraph 0046 | page 5, paragraph 0076],
the one or more action items are associated with a transaction between the requesting computing system and a responding computing system [page 5, paragraph 0072 | page 6, paragraph 0092], and
the one or more action items are added to a requestor log by the requesting computing system prior to the request message being transmitted to the responding computing system(order information added to trader’s tertiary ledger on their own server/PC) [page 5, paragraph 0078];
storing the one or more action items in a responder log(updates made to primary ledger and propagates changes to lower tier ledgers L2-L5) [page 6, paragraph 0086]; and 
transmitting data responsive to the one or more action items to the requesting computing system(once orders are settled, primary ledger is updated and the changes are sent to respective trader’s account and/or tertiary ledger) [page 6, paragraphs 0088 & 0091-0092 | page 7, paragraphs 0096-0097].
Claim 2:  Creighton et al. discloses the computer-implemented method of claim 1, further comprising: accessing a blockchain log upon receiving the request message [page 5, paragraphs 0073-0074]; and determining that the one or more action items in the request message is stored in the blockchain log(primary ledger) [page 3, paragraph 0043].
Claim 3:  Creighton et al. discloses the computer-implemented method of claim 2, further comprising: updating the blockchain log to indicate transmission of the data responsive to the one or more action items prior to transmitting the data to the requesting computing system(updates primary ledger after trade/order clears and then propagates the updates to lower tier ledgers L2-L5) [page 6, paragraphs 0079 & 0086 & 0088].
Claim 4:  Creighton et al. discloses the computer-implemented method of claim 1, wherein the requestor log is maintained by the requesting computing system, and the responder log is maintained by the responding computing system [page 3, paragraphs 0049-0050].
Claim 5:  Creighton et al. discloses the computer-implemented method of claim 2, wherein a copy of the blockchain log is maintained by the requesting computing system, the responding computing system, and an external computing system [page 5, paragraphs 0073 & 0077 | page 6, paragraphs 0086 & 0088 & 0091].
Claim 6:  Creighton et al. discloses the computer-implemented method of claim 2, further comprising: accessing the blockchain log [page 3, paragraph 0047]; and performing an audit transaction to verify the transaction between the requesting computing system and the responding computing system [pages 6-7, paragraph 0093].
Claim 7:  Creighton et al. discloses the computer-implemented method of claim 2, wherein the blockchain log is a distributed ledger [page 3, paragraph 0042].
Claim 8:  Creighton et al. discloses a non-transitory computer readable storage medium comprising program instructions executable to:
receive a request message from a requesting computing system, wherein
the request message comprises one or more action items [page 3, paragraph 0046 | page 5, paragraph 0076], 
the one or more action items are associated with a transaction between the requesting computing system and a responding computing system [page 5, paragraph 0072 | page 6, paragraph 0092], and
the one or more action items are added to a requestor log by the requesting computing system prior to the request message being transmitted to the responding computing system [page 5, paragraph 0078];
store the one or more action items in a responder log [page 6, paragraph 0086]; and
transmit data responsive to the one or more action items to the requesting computing system [page 6, paragraphs 0088 & 0091-0092 | page 7, paragraphs 0096-0097].
Claim 9:  Creighton et al. discloses the non-transitory computer readable storage medium of claim 8, further comprising: accessing a blockchain log upon receiving the request message [page 5, paragraphs 0073-0074]; and determining that the one or more action items in the request message is stored in the blockchain log [page 3, paragraph 0043].
Claim 10:  Creighton et al. discloses the non-transitory computer readable storage medium of claim 9, further comprising: updating the blockchain log to indicate transmission of the data responsive to the one or more action items prior to transmitting the data to the requesting computing system [page 6, paragraphs 0079 & 0086 & 0088].
Claim 11:  Creighton et al. discloses the non-transitory computer readable storage medium of claim 8, wherein the requestor log is maintained by the requesting computing system, and the responder log is maintained by the responding computing system [page 3, paragraphs 0049-0050].
Claim 12:  Creighton et al. discloses the non-transitory computer readable storage medium of claim 9, wherein a copy of the blockchain log is maintained by the requesting computing system, the responding computing system, and an external computing system [page 5, paragraphs 0073 & 0077 | page 6, paragraphs 0086 & 0088 & 0091].
Claim 13:  Creighton et al. discloses the non-transitory computer readable storage medium of claim 9, further comprising: accessing the blockchain log [page 3, paragraph 0047]; and performing an audit transaction to verify the transaction between the requesting computing system and the responding computing system [pages 6-7, paragraph 0093].
Claim 14:  Creighton et al. discloses the non-transitory computer readable storage medium of claim 9, wherein the blockchain log is a distributed ledger [page 3, paragraph 0042].
Claim 15:  Creighton et al. discloses a system comprising:
one or more processors [page 7, paragraph 0100]; and
a memory coupled to the one or more processors, wherein the memory stores program instructions executable by the one or more processors to:
receive a request message from a requesting computing system, wherein 
the request message comprises one or more action items [page 3, paragraph 0046 | page 5, paragraph 0076],
the one or more action items are associated with a transaction between the requesting computing system and a responding computing system [page 5, paragraph 0072 | page 6, paragraph 0092], and
the one or more action items are added to a requestor log by the requesting computing system prior to the request message being transmitted to the responding computing system [page 5, paragraph 0078];
store the one or more action items in a responder log [page 6, paragraph 0086]; and 
transmit data responsive to the one or more action items to the requesting computing system [page 6, paragraphs 0088 & 0091-0092 | page 7, paragraphs 0096-0097].
Claim 16:  Creighton et al. discloses the system of claim 15, further comprising: accessing a blockchain log upon receiving the request message [page 5, paragraphs 0073-0074]; determining that the one or more action items in the request message is stored in the blockchain log [page 3, paragraph 0043]; and updating the blockchain log to indicate transmission of the data responsive to the one or more action items prior to transmitting the data to the requesting computing system [page 6, paragraphs 0079 & 0086 & 0088].
Claim 17:  Creighton et al. discloses the system of claim 15, wherein the requestor log is maintained by the requesting computing system, and the responder log is maintained by the responding computing system [page 3, paragraphs 0049-0050].
Claim 18:  Creighton et al. discloses the system of claim 16, wherein a copy of the blockchain log is maintained by the requesting computing system, the responding computing system, and an external computing system [page 5, paragraphs 0073 & 0077 | page 6, paragraphs 0086 & 0088 & 0091].
Claim 19:  Creighton et al. discloses the system of claim 16, further comprising: accessing the blockchain log [page 3, paragraph 0047]; and performing an audit transaction to verify the transaction between the requesting computing system and the responding computing system [pages 6-7, paragraph 0093].
Claim 20:  Creighton et al. discloses the system of claim 16, wherein the blockchain log is a distributed ledger [page 3, paragraph 0042].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,484,343. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for logging transactions between a requesting and responding entity, which in particular records information related to each transaction in separate request and response logs.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding patented claims.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.
U.S. Patent Application No. 17/362,775
U.S. Patent No. 10,484,343
Claim 1, Claim 8, Claim 15
Claim 1, Claim 16
Claim 2, Claim 3, Claim 4, Claim 5, Claim 9, Claim 10, Claim 11, Claim 12, Claim 16, Claim 17, Claim 18
Claim 2, Claim 3, Claim 4, Claim 8, Claim 9, Claim 10, Claim 17, Claim 18, Claim 23, Claim 24, Claim 25
Claim 6, Claim 13, Claim 19
Claim 6, Claim 7, Claim 11, Claim 12, Claim 13, Claim 15, Claim 19, Claim 21, Claim 22, Claim 26, Claim 27, Claim 28
Claim 7, Claim 14, Claim 20
Claim 5, Claim 14, Claim 20, Claim 29

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11,082,409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for logging transactions between a requesting and responding entity, which in particular records information related to each transaction in separate request and response logs.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding patented claims.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.
U.S. Patent Application No. 17/362,775
U.S. Patent No. 11,082,409
Claim 1, Claim 6, Claim 7, Claim 8, Claim 13, Claim 14, Claim 15, Claim 19, Claim 20
Claim 1, Claim 8, Claim 9, Claim 15, Claim 16, Claim 17, Claim 18, Claim 19, Claim 20, Claim 21, Claim 28, Claim 29, Claim 35, Claim 36, Claim 37, Claim 38, Claim 39, Claim 40
Claim 2, Claim 3, Claim 4, Claim 5, Claim 9, Claim 10, Claim 11, Claim 12, Claim 16, Claim 17, Claim 18
Claim 2, Claim 3, Claim 4, Claim 5, Claim 6, Claim 7, Claim 10, Claim 11, Claim 12, Claim 13, Claim 14, Claim 22, Claim 23, Claim 24, Claim 25, Claim 26, Claim 27, Claim 30, Claim 31, Claim 32, Claim 33, Claim 34


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sheng et al. (2017/0109735).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435